EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Drye on 1/6/2021.

The application has been amended as follows: Claim 4 has been incorporated into Claim 1 as set forth below.

1. (Currently Amended) 
An inside handle device for vehicle comprising: a handle unit; and a cable unit, wherein in the handle unit, an operation handle including a connecting recess is rotatably connected to a handle base, the cable unit is connected to the handle unit while holding one end of an operating force transmission cable in which an inner cable is movably inserted into an outer cable, the connecting recess is locked to a connecting body formed at a tip end of the inner cable in a state where the handle unit is connected to the cable unit, the connecting body is formed of a solid rotating body having a straight line intersecting an axis of the inner cable as a rotation axis, and has a shape protruding laterally from the axis of the inner cable and having a diameter gradually decreasing from a center toward both ends in a protruding direction, and the connecting recess includes a contact portion in contact with both side wall portions of the connecting body sandwiching a maximum diameter portion of the connecting body;   
wherein the both side wall portions of the connecting body constitute two side wall portions formed on opposite sides of the maximum diameter portion of the connecting body so as to sandwich the maximum diameter portion, the two side wall portions each having a diameter that is less than a diameter of the maximum diameter portion of the connecting body, and the contact portion is in contact with both side wall portions of the connecting body.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mr. Drye responded to the VM msg left 12/31/20 in which the examiner proposed incorporating the language of new claim 4 into claim 1 in order to place the application in condition for allowance. The language of claim 4 further clarifies the structure and function of "both ends" and "side walls" as set forth at the end of claim 1. Mr. Drye indicated that his client has agreed to the examiner’s amendment. Accordingly, the examiner’s amendment is set forth above and claims 1-3 now define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675